

EXHIBIT 10.12




SEPARATION AGREEMENT
This Separation Agreement (“Agreement”) is made and entered into by and between
Lynn M. Utter (“Ms. Utter”) and Knoll, Inc. (“Knoll”) as of January 12, 2015.
WHEREAS, Ms. Utter and Knoll are parties to an Employment Agreement dated March
3, 2008, as amended (the “Employment Agreement”), and
WHEREAS, Ms. Utter has been employed under the terms of the Employment Agreement
as the President and Chief Operating Officer of Knoll North America and, most
recently, as President and Chief Operating Officer, Knoll Office; and
WHEREAS, Ms. Utter and Knoll now wish to end their employment relationship on
mutually agreeable terms and provide for an orderly transition of her
responsibilities.
NOW, THEREFORE, intending to be legally bound Ms. Utter and Knoll agree as
follows:


1.TERMINATION OF EMPLOYMENT. Ms. Utter hereby resigns, effective April 10, 2015,
from: (a) her current position with Knoll as President and Chief Operating
Officer, Knoll Office, and (b) all other titles/positions currently held by Ms.
Utter at Knoll or its affiliates and subsidiaries. Ms. Utter hereby resigns
effective immediately from her position on the Knoll Retirement Plans
Administration Committee.


2.TRANSITION PERIOD. In order to provide for a smooth transition, Ms. Utter will
remain an “at-will” employee of Knoll until April 10, 2015 (the “Transition
Term”). During the Transition Term, Ms. Utter will be responsible for assisting
in the transition of her job responsibilities as directed by the Knoll Chief
Executive Officer or the Knoll Board of Directors. Ms. Utter will continue to
have a duty to act in the best interests of Knoll during the Transition Term.
Ms. Utter agrees to take all accrued vacation time available to her during the
Transition Term. Notwithstanding anything contained herein to the contrary, Ms.
Utter agrees she will not bind Knoll (or its subsidiaries) to any obligation,
contractual or otherwise, during the Transition Term without the prior written
consent of the Knoll Chief Executive Officer, and Ms. Utter agrees to indemnify
and hold Knoll harmless for any breach of the foregoing covenant.


3.SEPARATION PAYMENTS. Upon the conclusion of the Transition Term, or Ms.
Utter’s earlier termination from employment without Cause (as defined in Section
5.01 of the Employment Agreement), Knoll will offer to provide Separation
Payments equal to 12 months of Ms. Utter's base salary pursuant to the same
payment schedule set forth in Section 5.04 of the Employment Agreement (the
"Separation Payments"). In order to receive the Separation Payments, Ms. Utter
must execute the General Release Agreement attached hereto as Exhibit A (the



--------------------------------------------------------------------------------



“General Release”) after the conclusion of the Transition Term and prior to May
10, 2015, and she must continue to comply with her obligations under the General
Release and Section 4.03 of the Employment Agreement. Notwithstanding anything
contained herein, if Knoll terminates Ms. Utter’s employment prior to the end of
the Transition Term for Cause (as defined in the Employment Agreement), or if
Ms. Utter fails or refuses to perform the duties reasonably requested of her
during the Transition Term, then Knoll shall have no obligation to pay the
Separation Payments or any other amounts to Ms. Utter. For clarity purposes, Ms.
Utter agrees her only rights to compensation based on separation of employment
are the Separation Payments under and pursuant to this Agreement, and she has no
rights to compensation under Section 5.04 of the Employment Agreement.


4.SALARY AND BENEFITS. During the Transition Term (or such shorter period if Ms.
Utter’s employment with Knoll ends prior to April 10, 2015), Ms. Utter will be
paid at her existing annual salary rate of $425,000, which will be paid in
accordance with Knoll’s standard payroll practices, less all current and
appropriate deductions. Ms. Utter will continue to participate as an employee in
all of Knoll’s group benefits (health, dental, pension, 401(k)) until the
conclusion of the Transition Term (or such earlier date if Ms. Utter’s
employment with Knoll ends prior to April 10, 2015), at which time all benefits
will terminate according to their terms, subject to available continuation
coverage under “COBRA”. If Ms. Utter remains employed with Knoll as of the date
Knoll pays out its 2014 incentive compensation payments (expected to be early to
mid-February 2015), Ms. Utter will receive $400,000, representing a 2014 annual
incentive bonus.


5.PROPRIETARY INFORMATION AND NON-COMPETITION. Ms. Utter acknowledges and
reaffirms her Confidentiality, Non-Competition and Non-Solicitation obligations
under Section 4.03 of the Employment Agreement and she agrees to fully comply
with those restrictions. Ms. Utter agrees that, with the execution of this
Agreement, she has returned to Knoll all Confidential Information and Documents
(as defined in Section 4.03(a) of the Employment Agreement) and all other Knoll
property. The Confidentiality obligations under Section 4.03 will continue to
apply to any Confidential Information that Ms. Utter obtains or creates during
the Transition Term, and all such remaining Confidential Information, Documents
and other Knoll property shall be returned at the conclusion of the Transition
Term. Nothing in this Agreement is intended to preclude Ms. Utter from
testifying truthfully in any court of law or before an administrative agency,
although Ms. Utter agrees that she will testify as to Knoll matters only if
served with a lawfully executed subpoena. In the event that Ms. Utter receives
any such subpoena to testify in a matter relating to Knoll, she shall notify
Knoll's General Counsel within 48 hours.


6.NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This Agreement shall not be
construed as an admission by Knoll or Ms. Utter of any liability or acts of
wrongdoing, nor shall it be considered to be evidence of any such liability or
wrongdoing. This Agreement is executed as a compromise and to bring an amicable
conclusion to the employment relationship.


7.CONFIDENTIALITY AND NON-DISPARAGEMENT. The existence, nature and terms of this
Agreement and the General Release are strictly confidential and they have not
been and shall not be disclosed by Knoll or Ms. Utter at any time to any person
other than to their



--------------------------------------------------------------------------------



respective lawyers, accountants, family members (in the case of Ms. Utter), and
managers or executives with a business need to know (in the case of Knoll)
without the prior written consent of the other party, except as required by
applicable law, including without limitation, applicable securities disclosure
rules and regulations. Ms. Utter will not at any time criticize or disparage
Knoll, or any Knoll officer, director or employee, or otherwise engage in any
communications that would reflect adversely upon Knoll's reputation and
goodwill. Knoll officers and executives with knowledge of this Agreement will
not criticize or disparage Ms. Utter, or otherwise engage in any communications
that would reflect adversely upon her reputation, except as required by
applicable law, including without limitation, applicable securities disclosure
rules and regulations.
8.    GOVERNING LAW. This Agreement shall be interpreted under the laws of the
Commonwealth of Pennsylvania.
9.    SEVERABILITY. The provisions of this Agreement are severable, and if any
part of this Agreement is found by a court of law to be unenforceable, the
remainder of the Agreement will continue to be valid and effective.
10.    SOLE AND ENTIRE AGREEMENT. This Agreement, together with those sections
of the Employment Agreement referenced herein, sets forth the entire agreement
between the parties with respect to the matters covered herein. Ms. Utter
affirms that no other promise or agreement of any kind has been made to or with
her by any person or entity to cause her to execute this document, and that she
fully understands the meaning and intent of this Agreement, including but not
limited to, its final and binding effect.




Date:January 12, 2015
  /s/ Lynn M. Utter
Lynn M. Utter








Date:January 12, 2015
For:Knoll, Inc.




By: /s/ Andrew B. Cogan
       Andrew B. Cogan
       Chief Executive Officer
 
 


















--------------------------------------------------------------------------------



EXHIBIT A




GENERAL RELEASE AGREEMENT







